NUMBER 13-09-00583-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY
 

On Relator's Petition for Writ of Mandamus
and Request for Emergency Relief.
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam


	Relator, State Farm Mutual Automobile Insurance Company, has filed a petition for
writ of mandamus with this Court alleging that respondent, the Honorable Leonel Alejandro,
presiding judge of the 357th Judicial District Court of Cameron County, Texas, abused his
discretion by issuing an order on October 2, 2009 denying relator's "Motion to Quash and
for Protection" in trial court cause number 2008-08-4732-E, styled Rudy Saldana v. Aron
Asok Polakulathasokan, et al.  The trial court's order denied relator's request to quash a
"Notice of Oral and Videotaped Deposition With Subpoena Duces Tecum" served by the
real party in interest, Rudy Saldana, on August 31, 2009.
	Relator also filed a request for emergency relief.  On October 23, 2009, we granted
relator's request for emergency relief, imposed an emergency stay of the trial court's
August 31, 2009 order, and requested that the real party in interest respond to relator's
petition.  The real party in interest filed such a response on November 2, 2009.
	This Court, having reviewed and fully considered relator's petition and the response
thereto filed by the real party in interest, is of the opinion that the relator has not shown
itself entitled to the relief sought.  Accordingly, relator's petition for writ of mandamus is
DENIED.  Further, we hereby VACATE the emergency stay previously imposed by this
Court on October 23, 2009 in trial court cause number 2008-08-4732-E.

								PER CURIAM

Memorandum Opinion delivered and 
filed this the 4th day of November, 2009.